 



Exhibit 10.1
Execution Version
 
 
GUARANTY AGREEMENT
dated as of
August 29, 2007
Between
NISOURCE INC.,
as the Guarantor
and
JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page
 
                ARTICLE I. DEFINITIONS; ACCOUNTING TERMS; INTERPRETATION     1  
 
  Section 1.01   Defined Terms     1  
 
  Section 1.02   Accounting Terms; Changes in GAAP     6  
 
  Section 1.03   Interpretation     6  
 
                ARTICLE II. PERCENTAGE GUARANTY     7  
 
  Section 2.01   Percentage Guaranty by Guarantor     7  
 
  Section 2.02   Guarantor’s Option to Assume Obligations of Other Guarantor(s)
    10  
 
  Section 2.03   Unconditional and Continuing Guaranty     11  
 
  Section 2.04   Subrogation     14  
 
  Section 2.05   Excess Recovery     14  
 
  Section 2.06   Effect of Debtor Relief Laws     15  
 
  Section 2.07   Waiver     15  
 
  Section 2.08   Full Force and Effect     16  
 
                ARTICLE III. REPRESENTATIONS AND WARRANTIES     16  
 
  Section 3.01   Organization and Qualification     16  
 
  Section 3.02   Authorization, Validity, Etc.     16  
 
  Section 3.03   Governmental Consents, Etc.     16  
 
  Section 3.04   No Breach or Violation of Agreements or Restrictions, Etc.    
17  
 
  Section 3.05   Properties     17  
 
  Section 3.06   Litigation and Environmental Matters     17  
 
  Section 3.07   Financial Statements     17  
 
  Section 3.08   Disclosure     17  
 
  Section 3.09   Investment Company Act     18  
 
  Section 3.10   ERISA     18  
 
  Section 3.11   Tax Returns and Payments     18  
 
  Section 3.12   Compliance with Laws and Agreements     18  
 
  Section 3.13   Foreign Assets Control Regulations, etc.     18  
 
                ARTICLE IV. AFFIRMATIVE COVENANTS     19  
 
                ARTICLE V. NEGATIVE COVENANTS     19  
 
                ARTICLE VI. Events of Default     19  
 
                ARTICLE VII. MISCELLANEOUS     20  
 
  Section 7.01   Notices, Etc.     20  

i 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page
 
               
 
  Section 7.02   Waivers; Amendments     21  
 
  Section 7.03   Successors and Assigns     21  
 
  Section 7.04   Survival     22  
 
  Section 7.05   Counterparts; Integration; Effectiveness     22  
 
  Section 7.06   Severability     22  
 
  Section 7.07   Right of Setoff     22  
 
  Section 7.08   Governing Law; Jurisdiction; Consent to Service of Process    
22  
 
  Section 7.09   WAIVER OF JURY TRIAL     23  
 
  Section 7.10   Confidentiality     24  
 
  Section 7.11   EXCULPATION PROVISIONS     24  
 
  Section 7.12   U.S. Patriot Act     25  

ii



--------------------------------------------------------------------------------



 



GUARANTY AGREEMENT
     THIS GUARANTY AGREEMENT, dated as of August 29, 2007 to be effective as of
the Effective Date (this “Agreement”) is between:
     (a) NiSource Inc., a Delaware corporation (the “Guarantor”); and
     (b) JPMorgan Chase Bank, N.A, a national banking association, as the
administrative agent for the Lenders party to the below-mentioned Credit
Agreement (in such capacity, together with any other Person that becomes
Administrative Agent pursuant to Section 8.08 thereof, the “Administrative
Agent”).
PRELIMINARY STATEMENTS
     Reference is made to the Credit Agreement dated as of the date hereof (the
“Credit Agreement”), among Millennium Pipeline Company, L.L.C., a Delaware
limited liability company (“Millennium”), the lenders party thereto (together
with each other person who becomes a lender thereunder, collectively, the
“Lenders”), the Administrative Agent and the other agents named therein. It is a
condition precedent to the effectiveness of the Credit Agreement that the
Guarantor shall have executed and delivered this Agreement.
     Now therefore, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I.
DEFINITIONS; ACCOUNTING TERMS; INTERPRETATION
     Section 1.01 Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “Accelerated Amount” has the meaning specified in each of Sections 2.01(e)
and 2.01(f).
     “Administrative Agent” has the meaning specified in the introduction to
this Agreement.
     “Affiliate” of any Person means (i) any Person directly or indirectly
controlled by, controlling or under common control with such first Person
(ii) any director or officer of such first Person or of any Person referred to
in clause (i) above and (iii) if any Person in clause (i) above is an
individual, any member of the immediate family (including parents, siblings,
spouse and children) of such individual and any trust whose principal
beneficiary is such individual or one or more members of such immediate family
and any Person who is controlled by any such member or trust. For purposes of
this definition, any Person that owns directly or indirectly 20% or more of the
securities having ordinary voting power for the election of directors or other
governing body of a corporation or 20% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) such corporation or
other Person.

 



--------------------------------------------------------------------------------



 



     “Agreement” has the meaning specified in the introduction to this Agreement
(subject, however, to Section 1.03(v)).
     “Approved Guarantor” has the meaning specified in the Credit Agreement.
     “Bankruptcy Code” has the meaning specified in Section 2.01(a).
     “Benefit Arrangement” has the meaning specified in the Credit Agreement.
     “Board of Directors” has the meaning specified in the Credit Agreement.
     “Business Day” has the meaning specified in the Credit Agreement.
     “Capital Lease Obligations” has the meaning specified in the Credit
Agreement.
     “Capital Stock” has the meaning specified in the Credit Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commitment” has the meaning specified in the Credit Agreement.
     “Communications” has the meaning specified in Section 7.01.
     “Credit Agreement” has the meaning specified in the Preliminary Statements.
     “Default” means any event or condition which upon notice, lapse of time or
both, would, unless cured or waived, become an Event of Default.
     “Default Rate” means the applicable interest rate specified in
Section 2.11(c) of the Credit Agreement.
     “Defaulted Payment” has the meaning specified in Section 2.01(d).
     “dollars” or “$” refers to lawful money of the United States.
     “DTE” means DTE Energy Company, a corporation organized under the laws of
the State of Michigan.
     “Effective Date” has the meaning specified in the Credit Agreement.
     “Environmental Laws” has the meaning specified in the Credit Agreement.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Guarantor or any Subsidiary of the Guarantor
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release of any Hazardous Materials into the environment, or
(e) any contract,

2



--------------------------------------------------------------------------------



 



agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.
     “ERISA” has the meaning specified in the Credit Agreement.
     “ERISA Group” means the Guarantor, any Subsidiary of the Guarantor and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with the
Guarantor or any Subsidiary of the Guarantor, are treated as a single employer
under Section 414 of the Code.
     “Event of Default” has the meaning specified in Article VI.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Execution Date” means the earliest date upon which all of the following
shall have occurred: counterparts of this Agreement shall have been executed by
the Guarantor and the Administrative Agent, and the latter shall be in
possession of counterparts hereof which taken together, bear the signatures of
both.
     “GAAP” has the meaning specified in the Credit Agreement.
     “Governmental Authority” has the meaning specified in the Credit Agreement.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
     “Guaranteed Obligations” has the meaning specified in Section 2.01(a).
     “Guarantor” has the meaning specified in the introduction to this
Agreement.
     “Guarantor’s Credit Agreement” means the Amended and Restated Revolving
Credit Agreement, dated as of 7 July 2006, among NiSource Finance Corp.,
NiSource and, among others, the lenders and agents party thereto, as the same
has been and may be amended or restated from time to time and any similar
agreement that replaces or refinances such Guarantor’s Credit Agreement.

3



--------------------------------------------------------------------------------



 



     “Guarantor’s Share” has the applicable meaning specified in Section 2.05(a)
or Section 2.05(b), as the case may be.
     “Hazardous Materials” has the meaning specified in the Credit Agreement.
     “Hedging Agreement” has the meaning specified in the Credit Agreement.
     “Indebtedness” has the meaning specified in the Credit Agreement.
     “Initial Guarantor” means each of the Guarantor and each Other Initial
Guarantor.
     “Issuing Banks” has the meaning specified in the Credit Agreement.
     “Keyspan” means Keyspan Corporation, a corporation organized under the laws
of the State of New York.
     “LC Disbursement” has the meaning specified in the Credit Agreement.
     “Lenders” has the meaning specified in the Preliminary Statements.
     “Letter of Credit” has the meaning specified in the Credit Agreement.
     “Lien” has the meaning specified in the Credit Agreement.
     “Loan Documents” has the meaning specified in the Credit Agreement and
includes this Agreement and each Other Guaranty Agreement.
     “Loans” has the meaning specified in the Credit Agreement.
     “Material Adverse Effect” means, relative to any occurrence of whatever
nature, a material adverse effect on (a) the business, assets, liabilities or
financial condition of the Guarantor and its Subsidiaries taken as a whole,
(b) the ability of the Guarantor to perform its obligations hereunder or under
any other Loan Document or (c) the rights of the Administrative Agent, any
Issuing Bank or any Lender against the Guarantor under any material provision of
this Agreement or any other Loan Document.
     “Millennium” has the meaning specified in the Preliminary Statements.
     “Multiemployer Plan” has the meaning specified in the Credit Agreement.
     “NiSource” means NiSource Inc., a corporation organized under the laws of
the State of Delaware.
     “Note” has the meaning specified in the Credit Agreement
     “Obligations” has the meaning specified in the Credit Agreement.
     “Other Guarantor” means the Other Initial Guarantors and, if it shall
become a party as a guarantor to an Other Guaranty Agreement, an Approved
Guarantor.

4



--------------------------------------------------------------------------------



 



     “Other Guaranty Agreement” means an agreement of Guarantee to which an
Other Guarantor is party as guarantor; provided that each Other Guaranty
Agreement entered into by an Approved Guarantor (a) shall contain operative
guaranty provisions and appurtenant definitions substantially identical with
(and in the case of said operative provisions numbered identically with) those
of Article II of this Agreement and appurtenant definitions (except that (1) the
“Stated Percentage” of the Approved Guarantor thereunder shall be a percentage
which, when added to the Stated Percentage of the Guarantor hereunder and the
“Stated Percentage” of each Other Guarantor under its respective Other Guaranty
Agreement (in each case giving effect to the contemporaneous reduction thereof
as herein and therein provided) total 100%, and (2) said agreement shall contain
appropriate modifications of Section 2.01(b) thereof), (b) shall contain
representations and warranties and financial covenants and appurtenant
definitions substantially identical with those contained in its senior unsecured
credit facility, and (c) shall be in all respects in form, scope and substance
reasonably satisfactory to the Administrative Agent.
     “Other Initial Guarantor” means each of Keyspan and DTE.
     “PBGC” has the meaning specified in the Credit Agreement.
     “Person” has the meaning specified in the Credit Agreement.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Guarantor or any member of
its ERISA Group is (or, if such plan were terminated, would under Section 4069
of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Principal Office” has the meaning specified in the Credit Agreement.
     “Required Lenders” has the meaning specified in the Credit Agreement.
     “Requirement of Law” has the meaning specified in the Credit Agreement.
     “Responsible Officer” means the President, any Vice President, Chief
Executive Officer, Chief Financial Officer, Controller or Treasurer of the
Guarantor.
     “SEC” has the meaning specified in the Credit Agreement.
     “SEC Reports” has the meaning specified in Section 3.06.
     “Stated Percentage” means, with respect to the Guarantor, the percentage as
in effect on the date hereof corresponding to its direct or indirect membership
interest in Millennium, as the same may be reduced solely as provided in
Section 2.01(c).
     “Subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other

5



--------------------------------------------------------------------------------



 



entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Unless the context
otherwise clearly requires, references in this Agreement to a “Subsidiary” or
the “Subsidiaries” refer to a Subsidiary or the Subsidiaries of the Guarantor.
     “Taxes” has the meaning specified in the Credit Agreement.
     “Transactions” has the meaning specified in the Credit Agreement.
     “Transfer” has the meaning specified in Section 2.01(c).
     “United States” and “U.S.” each means United States of America.
     “Withdrawal Liability” has the meaning specified in the Credit Agreement.
     Section 1.02 Accounting Terms; Changes in GAAP. All accounting and
financial terms used herein and not otherwise defined herein shall be determined
in accordance with GAAP applied by the Guarantor on a consistent basis, except
to the extent that a deviation therefrom is expressly stated.
     Section 1.03 Interpretation. In this Agreement, unless a clear contrary
intention appears:
          (i) the singular number includes the plural number and vice versa;
          (ii) reference to any gender includes each other gender;
          (iii) the words “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision;
          (iv) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually; provided that nothing in this
clause (iv) is intended to authorize any assignment not otherwise permitted by
this Agreement;
          (v) except as expressly provided to the contrary herein, reference to
any agreement, document or instrument (including this Agreement) means such
agreement, document or instrument as amended, supplemented or modified, or
extended, renewed, refunded, substituted or replaced, and in effect from time to
time in accordance with the terms thereof and, if applicable, the terms hereof,
and reference to any Note or other note or Indebtedness or other indebtedness
includes any note or indebtedness issued pursuant hereto in extension or renewal
or refunding thereof or in substitution or replacement therefor;

6



--------------------------------------------------------------------------------



 



          (vi) unless the context indicates otherwise, reference to any Article,
Section, Schedule or Exhibit means such Article or Section hereof or such
Schedule or Exhibit hereto;
          (vii) the word “including” (and with correlative meaning “include”)
means including, without limiting the generality of any description preceding
such term;
          (viii) with respect to the determination of any period of time, except
as expressly provided to the contrary, the word “from” means “from and
including” and the word “to” means “to but excluding”;
          (ix) reference to any law, rule or regulation means such as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time; and
          (x) the words “asset” and “property” shall be construed to have the
same meaning and effect and refer to any and all tangible and intangible assets
and properties.
ARTICLE II.
PERCENTAGE GUARANTY
     Section 2.01 Percentage Guaranty by Guarantor.
          (a) Percentage Guaranty. In consideration of, and in order to induce
the Administrative Agent and the Lenders to enter into the Credit Agreement and
to induce the Lenders to make the Loans and each Issuing Bank to issue Letters
of Credit thereunder, the Guarantor hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at stated
maturity, by acceleration or otherwise (disregarding for this purpose any
requirement of the Credit Agreement that notice be given and/or a grace period
elapse before the nonpayment thereof by Millennium shall constitute an event of
default thereunder), of the Obligations of Millennium, now or hereafter existing
under the Credit Agreement, the other Loan Documents and any Hedging Agreements
relating to such Obligations the counterparty to which is a Lender or an
Affiliate of a Lender, in each case, to which Millennium is a party, whether for
principal, interest (including interest accruing or becoming owing both prior to
and subsequent to the commencement of any proceeding against or with respect to
Millennium under any chapter of Title 11 of the United States Code, as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”)), fees,
commissions, expenses (including reasonable attorneys’ fees and expenses) or
otherwise (all such Obligations being the “Guaranteed Obligations”); provided,
however, that the Guarantor’s liability under its guaranty set forth above shall
in no event exceed an amount equal to its Stated Percentage of the Guaranteed
Obligations or, with respect to any Defaulted Payment or Accelerated Amount, the
amounts determined under paragraphs (d), (e) and (f) below (it being understood,
however, that, in the manner and to the extent provided in the following Section
2.02, the Guarantor may, in its sole discretion and being under no obligation to
do so, elect to assume all or a portion of the obligations under one or more
Other Guaranty Agreements, and thus become obligated to pay Guaranteed
Obligations in excess of an amount equal to its Stated Percentage thereof). The
guaranty set forth in this Section 2.01 is a guaranty of payment and not a
guaranty of collection, and the obligations of the Guarantor in

7



--------------------------------------------------------------------------------



 



respect thereof shall not in any way be dependent upon or affected by any
payment, or failure of payment, by an Other Guarantor of any amount owing by
such Other Guarantor under its Other Guaranty Agreement (or any other Loan
Document) or conditioned upon any attempt to collect from Millennium or any
other Guarantor or any other action, event, occurrence or circumstance
whatsoever. The Guarantor also agrees to pay any and all reasonable expenses
incurred by each Lender and the Administrative Agent in enforcing this Agreement
against the Guarantor.
          (b) Guarantor’s Initial Stated Percentage. On and as of the Execution
Date and thereafter, unless and until reduced as provided in Section 2.01(c),
the Guarantor’s Stated Percentage is 47.5%, which, on the date hereof, equals
its percentage ownership of the member interests of Millennium directly or
indirectly owned by it. On and as of the Execution Date, each of the Other
Initial Guarantors are party to an Other Guaranty Agreement, and each Other
Initial Guarantor has a “Stated Percentage”, under and as defined in its
respective Other Guaranty Agreement (unless and until reduced as provided in
Section 2.01(c) thereof), in the aggregate equal to 52.5%, which is, on the date
hereof, equal to such Other Initial Guarantors’ percentage ownership of the
member interests in Millennium.
          (c) Additional Other Guaranty; Reduction of Guarantor’s Stated
Percentage. If, in connection with the sale, transfer or other disposition of
all or a portion of the member interests in Millennium, directly or indirectly
owned by it, including as a result of the admission of a new member to
Millennium (a “Transfer”), the Guarantor desires to reduce its Stated Percentage
commensurate with the amount of ownership interest so transferred, then the
Guarantor shall notify the Administrative Agent of its intent to make such
Transfer and shall provide such information as the Administrative Agent may
reasonably request in connection with such proposed Transfer, including the name
of the proposed transferee, the name of the proposed guarantor, the percentage
ownership interest being transferred and the date of the proposed Transfer.
Unless such Transfer is to a Person who is directly or indirectly controlled by
an Approved Guarantor, the Administrative Agent shall, as soon as practical
after receipt of such information, seek a vote of the Lenders to determine if
such proposed guarantor shall become an Approved Guarantor. Upon the execution
and delivery by any Approved Guarantor of an Other Guaranty Agreement wherein it
shall have guaranteed, pursuant to such Other Guaranty Agreement, a percentage
of the Obligations like unto the percentage of the member interests in
Millennium directly or indirectly acquired by it or directly or indirectly
granted to it in connection with such Transfer, the Stated Percentage of the
Guarantor under this Agreement shall be automatically reduced (without the need
for amendment or further action on the part of the Guarantor) by the amount of
the “Stated Percentage” set forth in such Other Guaranty Agreement of such
Approved Guarantor arising from the Transfer.
          (d) Manner and Effect of Payments. Except as provided in
Section 2.01(e) or (f) below, in the event that at any time or from time to
time, one or more Guaranteed Obligations shall not be paid in full by Millennium
when due as contemplated by Section 2.01(a) (each, a “Defaulted Payment”), the
Guarantor shall, not later than the fifth (5th) Business Day following written
notice from the Administrative Agent (specifying (1) each such Defaulted
Payment, the due date thereof and the amount thereof not paid by Millennium and
the Guarantor’s share thereof, (2) the obligee to which each such Defaulted
Payment is payable, and (3) an account in a bank or trust company in the United
States to which payment shall be remitted to or for the account of each such
obligee) pay to the obligee of such Defaulted Payment (or to the

8



--------------------------------------------------------------------------------



 



Administrative Agent for its account, if the Credit Agreement shall so provide
with respect to the Guaranteed Obligation constituting such Defaulted Payment),
by wire transfer of funds, immediately available at the place of payment, to the
account specified in the Administrative Agent’s notice, an amount equal to the
sum of (A) the product of (x) the amount of such Defaulted Payment so specified
which has not been so paid by Millennium, multiplied by (y) a decimal fraction
equal to the Guarantor’s then Stated Percentage, plus, (B) to the extent owed
under the Credit Agreement and without duplication as to amounts included in the
Defaulted Payment, an amount equal to interest on the amount specified in the
preceding clause (A) at the Default Rate from the date on which such Defaulted
Payment was due to the date of such payment by the Guarantor. Each payment by
the Guarantor pursuant to this Section 2.01 shall be accompanied by a written
notice which shall advise the payee that such payment is a payment in respect of
the Guarantor’s obligations under this Section 2.01, shall specify the Defaulted
Payment(s) in respect of which such payment is being paid and refer specifically
to the Administrative Agent’s notice in connection therewith. If each of the
Guarantor and the Other Guarantors shall pay in full the amount required to be
paid by it in respect of a Defaulted Payment under this Section 2.01 or
Section 2.01 of the applicable Other Guaranty Agreement, as the case may be,
within the time herein and therein provided (or, if paid within the time period
permitted for the assumption of such obligation in accordance with Section 2.02
or Section 2.02 of the applicable Other Guaranty Agreement, as the case may be),
then as provided in Section 7.01 of the Credit Agreement any default or event of
default arising under the Credit Agreement solely by reason of Millennium’s
failure to make timely payment in full of such Defaulted Payment (or, in the
case of a defaulting Other Guarantor whose obligations have been assumed and
paid in accordance with Section 2.02, the Event of Default arising under the
Other Guaranty of the defaulting Other Guarantor) shall be deemed cured and
waived, and the Administrative Agent shall send written notice thereof to
Millennium, the Lenders, the Guarantor and each Other Guarantor (but such cure
and waiver shall not extend to any other Defaulted Payment as to which the
Guarantor and each Other Guarantor shall not have fully complied with this
Section 2.01 and, if applicable, Section 2.02 or Section 2.01 and, if
applicable, Section 2.02 of the applicable Other Guaranty Agreement, as the case
may be); provided, however, that no such cure or waiver shall be deemed to have
occurred for purposes of exercise of the subrogation rights of the Guarantor
under Section 2.04 hereof or of an Other Guarantor under Section 2.04 of its
Other Guaranty Agreement, as the case may be, unless the Guarantor or Other
Guarantors making payment shall have (i) paid in full all obligations of
Millennium and the commitments under the Credit Agreement have been terminated
or (ii) irrevocably assumed the obligations of the defaulting Other Guarantor
pursuant to Section 2.02 or Section 2.02 of the applicable Other Guaranty
Agreement, as the case may be.
          (e) Acceleration of Guaranteed Obligations due to Default or Event of
Default under the Credit Agreement. Notwithstanding Section 2.01(d), if at any
time, (1) any default or event of default arising under Section 7.01 of the
Credit Agreement shall have occurred and be continuing (other than pursuant to
clause (k) thereof) and (2) the maturity of all Obligations shall have been
accelerated as provided in Section 7.01 of the Credit Agreement (such amount, an
“Accelerated Amount”), then the Guarantor, not later than the tenth (10th)
Business Day following such acceleration (taking into account the five
(5) Business Days afforded under Section 2.01(d) above) shall make payment to
the Administrative Agent, by wire transfer of funds, immediately available at
the account specified by the Administrative Agent, an amount equal to the sum of
(A) the product of (x) the amount of such Accelerated Amount,

9



--------------------------------------------------------------------------------



 



multiplied by (y) a decimal fraction equal to the Guarantor’s then Stated
Percentage, plus, (B) to the extent owed under the Credit Agreement and without
duplication as to amounts included in the Accelerated Amount, an amount equal to
interest on the amount specified in the preceding clause (A) at the Default Rate
from the date on which such Accelerated Amount was due to the date of such
payment by the Guarantor.
          (f) Acceleration of Guaranteed Obligations due to Other Guarantor
Event of Default. Notwithstanding Section 2.01(d), if at any time (1) any
default or event of default arising under Section 7.01(k) of the Credit
Agreement shall have occurred and be continuing (other than pursuant to this
Agreement), (2) the maturity of all Obligations shall have been accelerated as
provided in Section 7.01 of the Credit Agreement (such amount, an “Accelerated
Amount”), and (3) the Guarantor shall not be in breach or default of any of its
obligations under this Agreement, then the Guarantor, not later than the
thirtieth (30th) day following such acceleration (taking into account the five
(5) Business Days afforded under Section 2.01(d) above) shall make payment to
the Administrative Agent, by wire transfer of funds, immediately available at
the account specified by the Administrative Agent, an amount equal to the sum of
(A) the product of (x) the amount of such Accelerated Amount, multiplied by
(y) a decimal fraction equal to the Guarantor’s then Stated Percentage, plus,
(B) to the extent owed under the Credit Agreement and without duplication as to
amounts included in the Accelerated Amount, an amount equal to interest on the
amount specified in the preceding clause (A) at the Default Rate from the date
on which such Accelerated Amount was due to the date of such payment by the
Guarantor.
          (g) No Application of Other Payments. No payments (1) made by the
Guarantor at any time or from time to time in respect of the Guaranteed
Obligations by reason of its assumption of the obligations of an Other Guarantor
under its Other Guaranty Agreement under the following Section 2.02, or (2) made
by an Other Guarantor at any time or from time to time in respect of the
Guaranteed Obligations by way of its payment, in whole or part, of a “Defaulted
Payment” (under and as defined in Section 2.01(d) of its Other Guaranty
Agreement), shall be credited to, reduce or in any way diminish obligations of
the Guarantor in respect of its Stated Percentage of the Guaranteed Obligations
under this Section 2.01.
     Section 2.02 Guarantor’s Option to Assume Obligations of Other
Guarantor(s). If at any time or from time to time (1) a default or event of
default under Section 7.01 of the Credit Agreement shall have occurred and be
continuing by reason of any action of, failure to act by, or other event,
circumstance or condition pertaining to, an Other Guarantor (including a failure
of such Other Guarantor to make any payment required to be made by it under
Section 2.01 of its Other Guaranty Agreement), (2) the maturity of all
Obligations shall not at the time have been accelerated as provided in
Section 7.01 of the Credit Agreement, and (3) the Guarantor shall have timely
paid in full all amounts required to be paid by it under Section 2.01 above and
shall not otherwise be in breach or default of any of its obligations under this
Agreement, then the Administrative Agent shall promptly send written notice
thereof to the Guarantor and the non-defaulting Other Guarantors, if any. In
such event the Guarantor and the non-defaulting Other Guarantors, if any, shall
have the option, by one or more instruments in writing reasonably satisfactory
in form, scope and substance to the Administrative Agent (an executed copy of
which shall be delivered to the Administrative Agent within fifteen
(15) Business Days of its original notice of such default), to assume liability
under and in respect of such defaulting Other

10



--------------------------------------------------------------------------------



 



Guarantor’s obligations under and in respect of Section 2.01 of such Other
Guarantor’s Other Guaranty Agreement. Such assumption shall be (and be stated in
such written instrument to be) irrevocable, and the Guarantor’s liability as so
assumed shall be joint and several with that of such defaulting Other Guarantor.
Without limiting the generality of the foregoing, in the event of such
assumption, the Guarantor and the assuming Other Guarantors, if any, shall be
liable to make any payment for which such defaulting Other Guarantor is liable
at the time of such assumption, or for which it becomes liable thereafter, under
Section 2.01 of such defaulting Other Guarantor’s Other Guaranty Agreement. If
the Guarantor, either alone or together with the other non-defaulting Other
Guarantors, if any, shall timely assume the obligations of a defaulting Other
Guarantor in accordance with the terms of this Section 2.02, and shall have paid
in full to the obligee(s) thereof all payments for which such defaulting Other
Guarantor was liable at the time of such assumption, then for purposes of
Section 7.01 of the Credit Agreement any default or event of default arising
under the Credit Agreement solely by reason of such action of, failure to act
by, or other event, circumstance or condition pertaining to, such defaulting
Other Guarantor shall be deemed cured, and the Administrative Agent shall send
written notice thereof to Millennium, the Lenders, the Guarantor and the Other
Guarantors; provided, however, that no such cure shall be deemed to have
occurred for purposes of exercise of subrogation rights by the Guarantor under
Section 2.04 hereof, or by a non-defaulting Other Guarantor under Section 2.04
of its Other Guaranty Agreement, unless the Guarantor or Other Guarantors making
payment shall have (i) paid in full all obligations of Millennium and the
commitments under the Credit Agreement have been terminated or (ii) irrevocably
assumed the obligations of the defaulting Other Guarantor pursuant to
Section 2.02 or Section 2.02 of the applicable Other Guaranty Agreement, as the
case may be.
     Section 2.03 Unconditional and Continuing Guaranty.
          (a) Guaranty Unconditional. The Guarantor guarantees (to the extent of
its Stated Percentage or any greater amount assumed in accordance with
Section 2.02) that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the Credit Agreement and the other Loan Documents.
The Guarantor agrees that the Guaranteed Obligations and Loan Documents may be
extended or renewed, and indebtedness thereunder repaid and reborrowed in whole
or in part, without notice to or assent by the Guarantor, and that it will
remain bound upon its guaranty contained in, and the other provisions of, this
Agreement notwithstanding any extension, renewal or other alteration of any
Guaranteed Obligations or such Loan Documents, or any repayment and reborrowing
of Loans. Except as otherwise expressly provided in this Agreement or any other
Loan Document to which the Guarantor is a party, the obligations of the
Guarantor under this Agreement shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms hereof under any
and all circumstances whatsoever, including:
          (1) any modification, amendment, supplement, renewal, extension for
any period, increase, decrease, alteration or rearrangement of all or any part
of the Guaranteed Obligations, or of this Agreement or any other Loan Document
executed in connection herewith, or any contract or understanding among the
Guarantor, any Other Guarantor, Millennium, the Administrative Agent and/or the
Lenders, or any other Person, pertaining to the Guaranteed Obligations;

11



--------------------------------------------------------------------------------



 



          (2) any adjustment, indulgence, forbearance or compromise that might
be granted or given by the Lenders to the Guarantor, any Other Guarantor,
Millennium, or any other Person liable on the Guaranteed Obligations;
          (3) the insolvency, bankruptcy, arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of the Guarantor, any
Other Guarantor, Millennium or any other Person at any time liable for the
payment of all or part of the Guaranteed Obligations; or any dissolution of the
Guarantor, any Other Guarantor, Millennium or any sale, lease or transfer of any
or all of the assets of the Guarantor, any Other Guarantor, or Millennium, or
any changes in the owners of the equity of the Guarantor, any Other Guarantor,
Millennium, or any reorganization of the Guarantor, any Other Guarantor, or
Millennium;
          (4) the invalidity, illegality or unenforceability of all or any part
of the Guaranteed Obligations, or any document or agreement executed in
connection with the Guaranteed Obligations, for any reason whatsoever, including
the fact that (A) the Guaranteed Obligations, or any part thereof, exceeds the
amount permitted by law, (B) the act of creating the Guaranteed Obligations or
any part thereof is ultra vires, (C) the officers or representatives executing
the documents or otherwise creating the Guaranteed Obligations acted in excess
of their authority, (D) the Guaranteed Obligations or any part thereof violate
applicable usury laws, (E) the Guarantor, any Other Guarantor, or Millennium has
valid defenses, claims and offsets (whether at law or in equity, by agreement or
by statute) which render the Guaranteed Obligations wholly or partially
uncollectible from the Guarantor, any Other Guarantor, or Millennium, (F) the
creation, performance or repayment of the Guaranteed Obligations (or execution,
delivery and performance of any document or instrument representing part of the
Guaranteed Obligations or executed in connection with the Guaranteed
Obligations, or given to secure the repayment of the Guaranteed Obligations) is
illegal, uncollectible, legally impossible or unenforceable, or (G) this
Agreement, any other Loan Document, or any other document or instrument
pertaining to the Guaranteed Obligations, has been forged or otherwise is
irregular or not genuine or authentic;
          (5) any full or partial release of the liability of the Guarantor, any
Other Guarantor, or Millennium on the Guaranteed Obligations or any part
thereof, or of any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations or any part
thereof; it being recognized, acknowledged and agreed by the Guarantor that the
Guarantor may be required to pay an amount equal to its Stated Percentage of,
and as herein provided may elect or obligate itself, but will not be required,
to pay a greater percentage of, the Guaranteed Obligations without assistance or
support of any other Person, and the Guarantor has not been induced to enter
into this Agreement on the basis of a contemplation, belief, understanding or
agreement that any other Person (other than the Other Guarantors) will be liable
to perform the Guaranteed Obligations, or that the Administrative Agent or any
Lender will look to any other Person (other than the Other Guarantors) to
perform the Guaranteed Obligations;

12



--------------------------------------------------------------------------------



 



          (6) the taking or accepting of any other security, collateral or
guaranty, or other assurance of payment, for all or any part of the Guaranteed
Obligations;
          (7) any release, surrender, exchange, subordination, deterioration,
waste, loss or impairment of any collateral, property or security, at any time
existing in connection with, or assuring or securing payment of, all or any part
of the Guaranteed Obligations;
          (8) the failure of the Administrative Agent, the Lenders or any other
Person to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of such
collateral, property or security;
          (9) the fact that any collateral, security or Lien contemplated or
intended to be given, created or granted as security for the repayment of the
Guaranteed Obligations shall not be properly perfected or created, or shall
prove to be unenforceable or subordinate to any other Lien; it being recognized
and agreed by the Guarantor that the Guarantor is not entering into this
Agreement in reliance on, or in contemplation of the benefits of, the validity,
enforceability, collectibility or value of any collateral for the Guaranteed
Obligations;
          (10) any payment by Millennium or the Guarantor or any Other Guarantor
to the Administrative Agent or any Lender is held to constitute a preference
under bankruptcy laws, or for any other reason either the Administrative Agent
or any Lender is required to refund such payment or pay such amount to
Millennium or any other Person; or
          (11) any other action taken or omitted to be taken with respect to
this Agreement, any other Loan Document, the Guaranteed Obligations, or any
security and collateral therefor, whether or not such action or omission
prejudices the Guarantor or increases the likelihood that the Guarantor will be
required to pay its Stated Percentage of the Guaranteed Obligations pursuant to
the terms hereof;
it being the unambiguous and unequivocal intention of the Guarantor that the
Guarantor shall be obligated to pay an amount equal to its Stated Percentage of
the Guaranteed Obligations (or any greater amount assumed in accordance with
Section 2.02) when due, notwithstanding any occurrence, circumstance, event,
action, or omission whatsoever, whether contemplated or uncontemplated, and
whether or not otherwise or particularly described herein (including any
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge of a surety or guarantor, including by reason of any future judicial
decisions or legislations of any jurisdiction), except for the indefeasible full
and final payment and satisfaction of the Guaranteed Obligations after the
termination of the Commitments of all Lenders and the expiration or termination
of all Letters of Credit.
          (b) Acceleration. The Guarantor further agrees that, to the fullest
extent permitted by law, as between the Guarantor and the Other Guarantors, on
the one hand, and the Lenders and the Administrative Agent, on the other hand,
(i) the maturity of the Guaranteed

13



--------------------------------------------------------------------------------



 



Obligations may be accelerated as provided in the Credit Agreement for the
purposes of this Agreement and each Other Guaranty Agreement, notwithstanding
any stay, injunction or other prohibition preventing such acceleration of the
Guaranteed Obligations, and (ii) in the event of any acceleration of the
Guaranteed Obligations as provided in the Credit Agreement, the Guaranteed
Obligations (whether or not due and payable) shall forthwith become due and
payable by the Guarantor and the Other Guarantors, in each case to the extent of
its respective Stated Percentage thereof under and as defined herein or in the
applicable Other Guaranty Agreement, as the case may be, for the purpose of this
Agreement and such Other Guaranty Agreement.
     Section 2.04 Subrogation. If a Guarantor shall make any payment to any
obligee pursuant to Section 2.01 or 2.02, as the case may be, it shall (to the
extent of the payment(s) so made) be subrogated to such obligee’s rights against
Millennium and/or each defaulting Other Guarantor, as the case may be; provided,
however, that the Guarantor’s rights of subrogation against Millennium and,
unless all of the Obligations of such defaulting Other Guarantor have been
irrevocably assumed by an Approved Guarantor, the defaulting Other Guarantors
shall be subject and subordinate to, and the Guarantor agrees that it shall take
no action to exercise such rights until, in the case of action against
Millennium, the prior indefeasible payment in full to the respective obligee or
obligees thereof of all principal, interest and letter of credit enforcement
costs under the Credit Agreement and the other Loan Documents, whether due and
payable, and, in the case of a defaulting Other Guarantor, the prior
indefeasible payment in full to the respective obligee or obligees thereof of
its ratable share of all principal, interest and letter of credit enforcement
costs under the Credit Agreement and the other Loan Documents from such Other
Guarantor, whether due and payable, all other amounts due and payable from such
Other Guarantor and the cancellation of the commitments under the Credit
Agreement.
     Section 2.05 Excess Recovery. If at any time or from time to time (i) the
Guarantor shall have made any payment in respect of a Defaulted Payment as
provided in Section 2.01 or Section 2.02, and (ii) the obligee that is the payee
of such payment(s) shall have received any other payment in respect of such
Defaulted Payment from Millennium or any other party or parties, and (iii) as a
result thereof, such obligee has received payments in respect of the Defaulted
Payment aggregating more than 100% of the amount thereof, and the payments so
received are indefeasible, the Guarantor shall be entitled to a refund from the
payee equal to the Guarantor’s Share of such excess. For purposes of the
foregoing sentence:
          (a) if each of the Guarantor and the Other Guarantors shall have fully
honored its obligation in respect of the Defaulted Payment as set forth in
Section 2.01 of this Agreement or Section 2.01 of the applicable Other Guaranty
Agreement, as the case may be, the “Guarantor’s Share” of such excess shall be
the Guarantor’s Stated Percentage thereof; or
          (b) if any of the Guarantor and the Other Guarantors shall not have
fully honored its obligation in respect of the Defaulted Payment as set forth in
Section 2.01 of this Agreement or Section 2.01 of the applicable Other Guaranty
Agreement, as the case may be, the “Guarantor’s Share” of such excess shall be
determined by multiplying the amount of such excess by a fraction of which the
numerator is the aggregate of all payments made by the Guarantor in respect of
Defaulted Payments under this Agreement, and the denominator is the

14



--------------------------------------------------------------------------------



 



aggregate of the payments made by the Guarantor and the Other Guarantors in
respect of Defaulted Payments under this Agreement and the Other Guaranty
Agreements.
     Section 2.06 Effect of Debtor Relief Laws. If after receipt of any payment
of all or any part of the Guaranteed Obligations by Millennium or by the
Guarantor, the Administrative Agent, an Issuing Bank or any Lender is for any
reason compelled to surrender, or voluntarily surrenders, such payment to any
Person (a) because such payment is or may be voided, invalidated, declared
fraudulent, set aside, determined to be void or voidable as a preference,
fraudulent conveyance, fraudulent transfer, impermissible set-off or a diversion
of trust funds or (b) for any other reason, including (i) any judgment, decree
or order of any court or administrative body having jurisdiction over the
Administrative Agent, an Issuing Bank, any Lender or any of their respective
properties or (ii) any settlement or compromise of any such claim effected by
the Administrative Agent, an Issuing Bank or any Lender with any such claimant
(including Millennium), then the Guaranteed Obligations or part thereof intended
to be satisfied shall be reinstated and continue, and this Guaranty shall
continue in full force as if such payment had not been received, notwithstanding
any revocation thereof or the cancellation of any instrument evidencing any of
the Guaranteed Obligations or otherwise; and the Guarantor shall be liable to
pay the Administrative Agent, each Issuing Bank and the Lenders, and hereby does
indemnify the Administrative Agent, each Issuing Bank and the Lenders and holds
them harmless, for the Guarantor’s Stated Percentage of the amount of such
payment so surrendered (or, if such surrendered payment relates solely to
amounts from the Guarantor, the amount so surrendered) and the Guarantor’s
Stated Percentage of all (or, if such surrendered payment relates solely to
amounts received from the Guarantor, all) reasonable expenses (including
reasonable attorneys’ fees, court costs and expenses attributable thereto)
incurred by the Administrative Agent, an Issuing Bank or any Lender in the
defense of any claim made against it that any payment received by the
Administrative Agent, an Issuing Bank or any Lender in respect of all or part of
the Guaranteed Obligations must be surrendered, other than any claim that has
been found in a final nonappealable ruling by a court of competent jurisdiction
to have arisen from the gross negligence or intentional misconduct of such
Administrative Agent’s, Issuing Bank’s or Lender’s obligations under any Loan
Document. The provisions of this Section 2.06 shall survive the termination of
this Agreement, and any satisfaction and discharge of Millennium by virtue of
any payment, court order or any Federal or state law.
     Section 2.07 Waiver. The Guarantor hereby waives promptness, diligence,
notice of acceptance and, except as expressly herein provided, any other notice
with respect to any of the Guaranteed Obligations and this Guaranty and waives
presentment, demand for payment, notice of intent to accelerate, notice of
dishonor or nonpayment and any requirement that the Administrative Agent, an
Issuing Bank or any Lender institute suit, collection proceedings or take any
other action to collect the Guaranteed Obligations, including any requirement
that the Administrative Agent, an Issuing Bank or any Lender exhaust any right
or take any action against Millennium, any Other Guarantor or any other Person
or any collateral (it being the intention of the Administrative Agent, the
Lenders and the Guarantor that the guaranty contained in this Agreement is to be
a guaranty of payment and not of collection). It shall not be necessary for the
Administrative Agent, an Issuing Bank or any Lender, in order to enforce any
payment by the Guarantor hereunder, to institute suit or exhaust its rights and
remedies against Millennium, any Other Guarantor or any other Person, including
others liable to pay any Guaranteed Obligations, or to enforce its rights
against any security ever given to secure payment thereof.

15



--------------------------------------------------------------------------------



 



The Guarantor hereby expressly waives to the maximum extent permitted by
applicable law each and every right to which it may be entitled by virtue of the
suretyship laws of the State of New York or any other state in which it may be
located.
     Section 2.08 Full Force and Effect. This Agreement and the guaranty set
forth herein constitute a continuing guaranty and shall remain in full force and
effect until all of the Guaranteed Obligations under this Agreement and the
other Loan Documents to which Millennium is a party and all other amounts
payable under this Agreement have been paid in full (after the termination of
the Commitments of the Lenders and the termination or expiration of all
outstanding Letters of Credit). All rights, remedies and powers provided in this
Agreement may be exercised, and all waivers contained in this Agreement may be
enforced, only to the extent that the exercise or enforcement thereof does not
violate any provisions of applicable law which may not be waived.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
     The Guarantor makes the following representations and warranties to the
Administrative Agent and the Lenders:
     Section 3.01 Organization and Qualification. The Guarantor (a) is a
corporation, partnership or limited liability company duly organized or formed,
validly existing and in good standing under the laws of the state of its
incorporation, organization or formation, (b) has all requisite corporate,
partnership, limited liability company or other power and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted and (c) is duly qualified to do business and is
in good standing in every jurisdiction in which the failure to be so qualified
would, individually or together with all such other failures of the Guarantor
and its Subsidiaries, have a Material Adverse Effect.
     Section 3.02 Authorization, Validity, Etc. The Guarantor has all requisite
corporate and other power and authority to execute and deliver, and to incur and
perform its obligations under this Agreement and under the other Loan Documents
to which it is a party, and all such actions have been duly authorized by all
necessary proceedings on its behalf. This Agreement has been duly and validly
executed and delivered by or on behalf of the Guarantor and constitutes a valid
and legally binding agreement of the Guarantor enforceable against the Guarantor
in accordance with the respective terms thereof, except (a) as may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer,
fraudulent conveyance or other similar laws relating to or affecting the
enforcement of creditors’ rights generally, and by general principles of equity
(including principles of good faith, reasonableness, materiality and fair
dealing) which may, among other things, limit the right to obtain equitable
remedies (regardless of whether considered in a proceeding in equity or at law)
and (b) as to the enforceability of provisions for indemnification for violation
of applicable securities laws, limitations thereon arising as a matter of law or
public policy.
     Section 3.03 Governmental Consents, Etc. No authorization, consent,
approval, license or exemption of or registration, declaration or filing with
any Governmental Authority, is necessary for the valid execution and delivery
of, or the incurrence and performance by the

16



--------------------------------------------------------------------------------



 



Guarantor of its obligations under, this Agreement and any other Loan Document
to which it is a party, except those that have been obtained and such matters
relating to performance as would ordinarily be done in the ordinary course of
business after the Execution Date.
     Section 3.04 No Breach or Violation of Agreements or Restrictions, Etc.
Neither the execution and delivery of, nor the incurrence and performance by the
Guarantor of its obligations under, this Agreement and the other Loan Documents
to which it is a party, will (a) breach or violate any applicable Requirement of
Law, (b) result in any breach or violation of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of its property or assets (other than Liens created or contemplated by this
Agreement) pursuant to the terms of, any indenture, mortgage, deed of trust,
agreement or other instrument to which it or any of its Subsidiaries is party or
by which any of its properties or assets, or those of any of its Subsidiaries is
bound or to which it is subject, except for breaches, violations and defaults
under clauses (a) and (b) that neither individually nor in the aggregate could
reasonably be expected to result in a Material Adverse Effect, or (c) violate
any provision of the organic documents of the Guarantor.
     Section 3.05 Properties. The Guarantor has good title to, or valid
leasehold or other interests in, all its real and personal property material to
its business, except for Liens permitted under Section 6.01(a) of the
Guarantor’s Credit Agreement, and except for such defects which could not, in
each case, reasonably be expected to result in a Material Adverse Effect.
     Section 3.06 Litigation and Environmental Matters. There is no action, suit
or proceeding (including those under Environmental Laws) by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Guarantor, threatened against or affecting the Guarantor or any of the
Subsidiaries (i) which could reasonably be expected to result in a Material
Adverse Effect other than those disclosed in the annual, quarterly and current
reports filed by the Guarantor with the SEC pursuant to the Exchange Act (the
“SEC Reports”) prior to the date hereof or (ii) that involves this Agreement or
the Transactions.
     Section 3.07 Financial Statements. (a) (i) The consolidated balance sheet
of the Guarantor as at December 31, 2006 and the related consolidated statements
of income and cash flows of the Guarantor for the fiscal year ended on said
date, with the opinion thereon of Deloitte & Touche LLP, and (ii) the
consolidated balance sheet of the Guarantor as at June 30, 2007 and the related
consolidated statements of income and cash flows of the Guarantor for the fiscal
quarter ended on said date, in each case, fairly present, in conformity with
GAAP (subject to normal year-end adjustments with respect to the financial
statements at and for the period ending June 30, 2007), the consolidated
financial position of the Guarantor as of such date and its consolidated results
of operations and cash flows for such period or fiscal year, as the case may be.
          (b) Since December 31, 2006, there has been no material adverse change
in the business, assets, liabilities or financial condition of the Guarantor and
its Subsidiaries, taken as a whole, other than as disclosed in the SEC Reports
prior to the date hereof.
     Section 3.08 Disclosure. All information heretofore furnished by the
Guarantor to the Administrative Agent or any Lender, taken as a whole, for
purposes of or in connection with this

17



--------------------------------------------------------------------------------



 



Agreement or any of the Transactions is, and all such information hereafter
furnished by the Guarantor to the Administrative Agent or any Lender, taken as a
whole, will be, true and accurate in all material respects on the date as of
which such information is stated or certified. None of the reports, financial
statements, certificates or other information furnished by or on behalf of the
Guarantor to the Administrative Agent or any Lender in connection with the
syndication of the Credit Agreement or the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
     Section 3.09 Investment Company Act. The Guarantor is not, nor is regulated
as, an “investment company,” as such term is defined in the Investment Company
Act of 1940, as amended.
     Section 3.10 ERISA. Each member of the ERISA Group has fulfilled its
obligations under the minimum funding standards of ERISA and the Code with
respect to each Plan and is in compliance in all material respects with the
presently applicable provisions of ERISA and the Code with respect to each Plan.
No member of the ERISA Group has (i) sought a waiver of the minimum funding
standard under Section 412 of the Code in respect of any Plan, (ii) failed to
make any contribution or payment to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement, or made any amendment to any Plan or Benefit
Arrangement, which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security under ERISA or the Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA, which waiver, failure or
liability could reasonably be expected to result in a Material Adverse Effect.
     Section 3.11 Tax Returns and Payments. The Guarantor has caused to be filed
all federal income tax returns and other material tax returns, statements and
reports (or obtained extensions with respect thereto) which are required to be
filed and have paid or deposited or made adequate provision in accordance with
GAAP for the payment of all taxes (including estimated taxes shown on such
returns, statements and reports) which are shown to be due pursuant to such
returns, except for taxes being contested in good faith by appropriate
proceedings for which adequate reserves in accordance with GAAP have been
created on the books of the Guarantor and where the failure to pay such taxes
would not have a Material Adverse Effect.
     Section 3.12 Compliance with Laws and Agreements. The Guarantor is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all indentures, agreements and other
instruments binding upon it or its property, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.
     Section 3.13 Foreign Assets Control Regulations, etc. The Guarantor (i) is
not, and will not become, a Person described or designated in the Specially
Designated Nationals and Blocked Persons List of the Office of Foreign Assets
Control or in Section 1 of the Anti-Terrorism Order and (ii) does not, and will
not, knowingly, after or upon due investigation, engage in any dealings or
transactions, and is not, and will not be otherwise, associated with any such
Person in

18



--------------------------------------------------------------------------------



 



violation of the regulations implemented and enforced by the Office of Foreign
Assets Control. The Guarantor is in compliance in all material respects with the
Bank Secrecy Act, as amended by the USA Patriot Act, to the extent applicable.
ARTICLE IV.
AFFIRMATIVE COVENANTS
     Until the Guaranteed Obligations are indefeasibly paid in full after the
Commitments have expired or been terminated, the Guarantor covenants and agrees
with the Administrative Agent, for the benefit of the Lenders, that it will
comply with each affirmative covenant set forth in Article V of the Guarantor’s
Credit Agreement (giving effect to any amendment, restatement, replacement or
waiver in respect thereof made in accordance with the terms and conditions
thereof; provided that if such Guarantor’s Credit Agreement is terminated
without being refinanced or replaced, such affirmative covenants will remain
incorporated in their final form (excluding any amendment or waiver made in
connection with the termination of such Guarantor’s Credit Agreement) until such
time as a new replacement credit agreement, if any, is entered into by the
Guarantor). The Guarantor hereby covenants and agrees to deliver to the
Administrative Agent copies of all notices as and when required to be delivered
to the applicable agent under Section 5.01(h) of the Guarantor’s Credit
Agreement; provided that any documents which are required to be delivered
pursuant to such Section may be delivered electronically and shall be deemed to
be delivered if delivered or posted on the Guarantor’s IntraLinks, or other
relevant, website, to which the Administrative Agent has access; provided that
the Administrative Agent has been given notice of each such posting.
ARTICLE V.
NEGATIVE COVENANTS
     Until the Guaranteed Obligations are indefeasibly paid in full after the
Commitments have expired or been terminated, the Guarantor covenants and agrees
with the Administrative Agent, for the benefit of the Lenders, that it will
comply with each negative covenant set forth in Article VI of the Guarantor’s
Credit Agreement (giving effect to any amendment, restatement, replacement or
waiver in respect thereof made in accordance with the terms and conditions
thereof; provided that if such Guarantor’s Credit Agreement is terminated
without being refinanced or replaced, such negative covenants will remain
incorporated in their final form (excluding any amendment or waiver made in
connection with the termination of such Guarantor’s Credit Agreement) until such
time as a new replacement credit agreement, if any, is entered into by the
Guarantor).
ARTICLE VI.
EVENTS OF DEFAULT
     If any of the following events (each an “Event of Default”) shall occur and
be continuing:
          (a) an “Event of Default” under and as defined in Article VII of the
Guarantor’s Credit Agreement (giving effect to any amendment, restatement,
replacement or waiver in respect thereof made in accordance with the terms and
conditions thereof; provided that if such Guarantor’s Credit Agreement is
terminated without being refinanced or replaced,

19



--------------------------------------------------------------------------------



 



such events of default will remain incorporated in their final form (excluding
any amendment or waiver made in connection with the termination of such
Guarantor’s Credit Agreement) until such time as a new replacement credit
agreement, if any, is entered into by the Guarantor);
          (b) the Guarantor shall fail to perform or observe its payment
obligations pursuant to Article II hereof within the applicable time period
specified therein; or
          (c) the Guarantor shall fail to perform or observe its obligations
hereunder (other than payment obligations) or any other Loan Document to which
it is a party within the time period specified herein and such failure shall
continue for a period of 30 days after notice from the Administrative Agent,
then, in any such event, and at any time thereafter, the Administrative Agent,
may, and upon the written request of the Required Lenders shall, by written
notice (including notice sent by telecopy) to the Guarantor take any or all of
the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or other beneficiary of any of the Guaranteed Obligations to
enforce its claims against the Guarantor: (i) declare the principal of and any
accrued interest in respect of the Guaranteed Obligations owing under the Credit
Agreement to be, whereupon the same shall become, forthwith due and payable
hereunder without presentment, demand, notice of demand or of dishonor and
nonpayment, protest, notice of protest, notice of intent to accelerate,
declaration or notice of acceleration or any other notice of any kind, all of
which are hereby waived; and (ii) exercise any rights or remedies under the Loan
Documents.
ARTICLE VII.
MISCELLANEOUS
Section 7.01 Notices, Etc.
          (a) Except with respect to notices and other communications expressly
permitted to be given by telephone, all notices, consents, requests, approvals,
demands and other communications (collectively “Communications”) provided for
herein shall be in writing (including facsimile Communications) and mailed,
telecopied or delivered:

  (i)   if to the Guarantor, to it at:         801 E 86th Avenue
Merrillville, IN 46410
Attention: Vice President and Treasurer
Telecopy No.: 219-647-5520;

with a copy to:         801 E 86th Avenue
Merrillville, IN 46410
Attention: Director of Corporate Finance
Telecopy No.: 219-647-6103;

20



--------------------------------------------------------------------------------



 



  (ii)   if to the Administrative Agent, to it at:         10 South Dearborn,
9th Floor
Mail Code IL1-0090
Chicago, IL 60603
Attention: Nancy R. Barwig
Telecopy No: 312-732-1762;

with a copy to:         10 South Dearborn, 9th Floor
Mail Code IL1-0874
Chicago, IL 60603
Attention: Lisa M. Tverdek
Telecopy No: 312-325-3238;

or such other address or telecopy number as such party may hereafter specify for
such purpose by notice to the other parties.

          (b) The Administrative Agent or the Guarantor may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
          (c) Either party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other party. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
     Section 7.02 Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, in exercising, and no course of dealing with respect to,
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. No notice
to or demand on the Guarantor in any case shall entitle the Guarantor to any
other or further notice or demand in similar or other circumstances. No waiver
of any provision of this Agreement or consent to any departure therefrom shall
in any event be effective unless the same shall be permitted by Section 7.02(b),
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.
          (b) No provision of this Agreement may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Guarantor and the Administrative Agent as provided in Section 9.02 of the Credit
Agreement.
     Section 7.03 Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby. Nothing in this Agreement,
expressed or implied, shall be construed to

21



--------------------------------------------------------------------------------



 



confer upon any Person (other than the parties hereto, the Lenders and their
respective successors and assigns permitted hereby) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
     Section 7.04 Survival. All covenants, agreements, representations and
warranties made by the Guarantor herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement.
     Section 7.05 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement constitutes
the entire contract among the parties hereto relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. This Agreement shall become
effective when it shall have been executed by the Guarantor and the
Administrative Agent. Delivery of an executed counterpart of a signature page of
this Agreement by telecopy or other scanned electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
     Section 7.06 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 7.07 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Guarantor against any of and all the Guaranteed
Obligations now or hereafter existing under this Agreement and the other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement but only to the extent such amounts
are then due under this Agreement. Each Lender agrees promptly to notify the
Guarantor and the Administrative after any such setoff and application made by
such Lender; provided that the failure to give such notice shall not affect the
validity of such setoff. The rights of each Lender under this Section 7.07 are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
     Section 7.08 Governing Law; Jurisdiction; Consent to Service of Process.
          (a) This Agreement shall be construed in accordance with and governed
by the laws of the State of New York.
          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN OR OF THE UNITED

22



--------------------------------------------------------------------------------



 



STATES FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY AND ASSETS, UNCONDITIONALLY, THE NON-EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS WITH RESPECT TO ANY SUCH ACTION OR
PROCEEDING. THE GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
IT AT ITS ADDRESS PROVIDED IN SECTION 7.01, SUCH SERVICE TO BECOME EFFECTIVE
THIRTY DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
THE GUARANTOR IN ANY OTHER JURISDICTION.
          (c) THE GUARANTOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (b) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES, TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO PLEAD OR CLAIM, AND
AGREES NOT TO PLEAD OR CLAIM, THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
          (d) EACH PARTY HERETO HEREBY (i) IRREVOCABLY WAIVES, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (ii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS; AND
(iii) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 7.08.
          Section 7.09 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY

23



--------------------------------------------------------------------------------



 



HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.09.
     Section 7.10 Confidentiality. The Administrative Agent and, by accepting
the benefits of this Agreement, each of the Issuing Banks and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Affiliates, directors, officers and
employees and to its agents, including accountants, legal counsel and other
advisors who have been informed of the confidential nature of the information
provided, (b) to the extent requested by any regulatory authority, including the
National Association of Insurance Commissioners or any similar organization, or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio, (c) to the extent a Lender reasonably
believes it is required by applicable laws or regulations or by any subpoena or
similar legal process (and such Lender will provide prompt notice thereof to the
Guarantor), (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an understanding with such Person that such Person
will comply with this Section 7.10, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) with the consent of the Guarantor or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 7.10 or (ii) becomes available to the Administrative
Agent, any Issuing Bank or any Lender from a source other than the Guarantor
(unless such source is actually known by the individual providing the
information to be bound by a confidentiality agreement or other legal or
contractual obligation of confidentiality with respect to such information). For
the purposes of this Section 7.10, “Information” means all information received
from the Guarantor relating to it or its business, other than any such
information that is known to a Lender, publicly known or otherwise available to
the Administrative Agent, any Issuing Bank or any Lender other than through
disclosure (a) by the Guarantor, or (b) from a source actually known to a Lender
to be bound by a confidentiality agreement or other legal or contractual
obligation of confidentiality with respect to such information. Any Person
required to maintain the confidentiality of Information as provided in this
Section 7.10 shall be considered to have complied with its obligation to do so
if such Person maintains the confidentiality of such Information in accordance
with procedures adopted in good faith to protect confidential Information of
third parties delivered to a lender.
     Section 7.11 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE
AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS, THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY INFORMED
AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS

24



--------------------------------------------------------------------------------



 



OF THIS AGREEMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, THAT IT
HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE
NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THAT IT RECOGNIZES THAT CERTAIN OF
THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY
ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING
THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF
ANY EXCULPATORY PROVISION OF THIS AGREEMENT ON THE BASIS THAT THE PARTY HAD NO
NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS”.
     Section 7.12 U.S. Patriot Act. The Administrative Agent, on behalf of each
Lender that is subject to the requirements of the USA Patriot Act (Title III of
Pub. L. 107—56 (signed into law October 26, 2001)) (the “Patriot Act”), hereby
notifies the Guarantor that pursuant to the requirements of the Patriot Act,
each such Lender is required to obtain, verify, and record information that
identifies the Guarantor, which information includes the name and address of the
Guarantor and other information that will allow such Lender to identify the
Guarantor in accordance with the Patriot Act.

25



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Agreement to be duly executed as of the
date and year first above written.

            NISOURCE INC.,
as the Guarantor
      By:   /s/ David J. Vajda         Name:   David J. Vajda        Title:  
Vice President and Treasurer     

[Signature Page to NiSource Guaranty]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
as the Administrative Agent
      By:   /s/ Nelson Ho         Name:   Nelson Ho        Title:   Vice
President     

[Signature Page to NiSource Guaranty]

 